DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U.S. Patent Application No. 2015/0258388, in view of Watanabe et al., U.S. Patent Application No. 2013/0029787.  As to Claim 1, Watanabe, ‘388, teaches a multi-piece solid golf ball comprising a core, an intermediate layer, and a cover, see Abstract.  The core may be formed primarily of a base rubber and may have a diameter of at least 32 mm, paragraphs 0036 and 0072.  The intermediate layer and the cover may each be formed of a resin material, paragraphs 0083 and 0138.  Watanabe, ‘388, teaches that difference between the core surface hardness and core center hardness may be equal to or greater than 22 Shore C, see Table 4, Example 2.  Watanabe, ‘388, teaches that the Shore C surface hardness of the intermediate layer encased sphere may be less than the Shore C surface hardness of the ball, see Table 4, Example 2 (converted from Shore D).  Watanabe, ‘388, does not report measured hardness values at 2 mm intervals across the core.  Watanabe, ‘787, teaches a similar multi-piece solid golf ball having a core formed primarily of a base rubber composition, paragraphs 0007 and 0046.  Watanabe, ‘787, discloses hardness values at 2 mm intervals across a core having a surface to center hardness difference equal to or greater than 22 Shore C and a diameter of 35.5 mm, see Table 4, Example 1.  It follows that the position midway between the surface and center would be located at a point approximately 8.9 mm from the center.  Interpolation suggests a hardness at the midway position of approximately 64.5 Shore C.  It follows that the hardness difference between the surface and the midpoint divided by the hardness difference between the 4 mm point and the center may be equal to or greater than 4.0 (9.25).  It further follows that the core surface would be 17.75 mm from the center.  Interpolating a hardness increase of 7 from the 14 mm point to the In re Aller, 105 USPQ 233.    As to Claim 2, Watanabe, ‘787, teaches a hardness increase across 2 mm intervals of 3.5 or less from the core center to 5.75 mm from the surface, see Table 4, Example 1.  A greater increase occurs between 14 mm and 16 mm from the core center.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Watanabe, ‘388, as modified, with a core hardness profile configured as taught by Watanabe, ‘787, to provide Watanabe, ‘388, as modified, with a known substitute core hardness profile.  Further, Watanabe, ‘787, teaches that the core hardness is a result effective variable, as noted above, and that the core center and surface hardness values may vary within disclosed ranges, paragraphs 0028 and 0029, suggesting varied incremental hardness values at intervals across the core.  It would have been obvious to one of ordinary skill in the art at the effective In re Aller, supra.  As to Claim 3, Watanabe, ‘388, teaches that the core may consist of a single layer, paragraph 0081 and see Figure 1.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, ‘388, in view of Watanabe, ‘787, as applied to claim 1 above, and further in view of Komatsu et al., U.S. Patent Application No. 2013/0157783.  Watanabe, ‘388, as modified, substantially shows the claimed limitations, as discussed above.  Watanabe, ‘388, as modified, is silent at to the hardness of a coating layer.  Komatsu teaches a similar golf ball including a coating layer formed on the surface of a cover, paragraph 0017.  The paint layer may have Shore C hardness in a preferred range of 30 to 50 Shore C with the hardness of the paint layer being lower than the hardness of the core, paragraph 0038.   Komatsu teaches that a golf ball having hardness gradually increasing from the core center outward may benefit from a coating layer (thin material on ball surface) selected to have appropriate softness, indicating that the relationship between coating layer and core hardness is a result effective variable, paragraph 0038.  Watanabe, ‘388, teaches a core center hardness of 59 Shore C, suggesting a difference of at least -12 and not more than 20.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Watanabe, ‘388, as modified, with a coating layer having hardness selected to be within the range of 30 to 50 Shore C and lower than core hardness, as taught by Komatsu, to provide Watanabe, ‘388, as modified, with a softer coating layer to compensate for higher hardness in other ball components, to yield the predictable result of a favorable compromise between flight distance and hitting feel.  Watanabe, ‘388, as modified, discloses the claimed In re Aller, supra.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-8 of copending Application No. 17/024920 in view of Watanabe et al., U.S. Patent Application No. 2015/0258388. Claim 1 of the copending application discloses the limitations of Claims 1 and 5, except for providing, with regard to Claim 1, that the hardness of the intermediate layer encased sphere may be lower than the ball hardness.  Watanabe, ‘388, teaches that the Shore C surface hardness of the intermediate layer encased sphere may be less than the Shore C surface hardness of the ball, see Table 4, Example 2 (converted from Shore D).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a known substitute hardness relationship between the intermediate layer encased sphere and the ball surface.  Claims 3, 4, and 6-8 or the copending application disclose the limitations of Claims 3, 4, and 6-8 respectively. 
This is a provisional nonstatutory double patenting rejection.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        4 August 2021